Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michele S. Fil on 02/08/2022.
The application has been amended as follows: 
The claims below replace all previous versions.

Claim 5. 	The cooled turbine vane as claimed in claim 1[[4]], wherein the shape of the heat transfer feature is selected from the group consisting of pins, waves, chevrons, spikes, ribs, and fins.

The examiner’s amendment above was made in order to remove 112(b) issues and put the application in condition for allowance.

Allowable Subject Matter
Claims 1, 3, 5, 8-10, 15, 18, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments and remarks filed on 12/07/2021 have obviated the rejections of record. Accordingly, claims 1, 3, 5, 8-10, 15, 18, and 19 are allowable over the prior art because the prior art does not disclose a thin film having a first surface and a second surface opposite the first surface and including at least one heat transfer feature incorporated into the second surface of the film, wherein the first surface is attached to the surface of the inner wall via a braze material so that the film is between the turbine vane and the vane insert, wherein the heat transfer feature extends from the second surface towards the interior of the hollow pocket of the airfoil, and it would not have been obvious to one of ordinary skill in the art before the effective filling date of the application, nor any motivation, to modify the prior art for these deficiencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Supervisory Patent Examiner, Art Unit 3745